REYBURN, J.
(after stating the facts). — 1. The power and authority of such board of arbitration and county commissioner, in these proceedings identified as county school superintendent, are provided and defined by section 9742 of Revised Statutes of 1899, an amendment of section 7972 of statutes of 1889, the latter in turn an amendment of section 7023 of statutes of 1879. Under the last section the action of the commissioner relating to the change of boundaries of school districts has been adjudged decisive, and his decision final, not subject to attack collaterally nor reversible by mandamus. State ex rel. v. Young, 84 Mo. 90. But even under the terms of this provision the power of the county commissioner was confined to the propositions submitted and the decision of the county commissioner restricted to the questions referred to him, the adoption or rejection of the precise propositions considered and presented to the voters of the districts concerned, and he had been declared without legal power to exceed such limitations of his authority and going beyond it create districts differing from those specified and balloted upon. School Dist. No. 1 v. School Dist. No. 4, 94 Mo. 612, 7 S. W. 285; State ex rel. v. Riley, 85 Mo. 156. The statute now in force in distinct terms circumscribes the decisions authorized by the commissioner to the propositions contained in the notices and voted upon at the annual meeting. Section 9742, supra. The decision of the board. *31relied on by appellant as final and not reviewable by the trial court purported, to amalgamate districts numbers 3 and 5 into a single new district; but no such proposition was submitted to, voted upon or adopted by the inhabitants of the district, and such action and determination were wholly beyond the lawful power of the board and commissioner and therefore were usurpation, invalid and of no legal force.
2. That relator has not misapprehended its remedy by resort to this proceeding and is not remitted to relief by other process more appropriate is tersely and vigorously upheld by the Supreme Court Commissioner in State ex rel., etc., v. Riley, 85 Mo. 156, a case analogous to the present, and the authority' of the earlier decision of State ex rel., etc., v. Byers, 67 Mo. 706, is further therein invoked and declared conclusive. This method of obtaining relief would also appear fully sanctioned by the subsequent decision of State ex rel. etc., v. Tracy, 94 Mo. 217, 6 S. W. 709. As the effect of certiorari is merely to exhibit to a superior court the records of an inferior tribunal from which an appeal or writ of error does not lie for review of the proceedings of the lower court and determination whether the inferior body or court has transcended the bounds of its jurisdiction, such investigation being confined to the records and papers contained in the return and not involving facts dehors the return (State ex rel. v. Williams, 70 Mo. App. 238), such contracted remedy might have proven insufficient and does not bar nor deprive the relator of its right to have recourse to this proceeding.
Judgment affirmed.
Bland, P. J., and Goode, J., concur.